Citation Nr: 0119569
Decision Date: 07/27/01	Archive Date: 09/12/01

Citation Nr: 0119569	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  83-36 363	)	DATE JUL 27, 2001
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Propriety of a rating reduction for residuals of vertebra 
fracture at T12 and L3 with lumbar disc disease and 
arthritis, from 60 percent to 50 percent, by RO rating 
decision dated April 8, 1982.

2.  Propriety of the termination of a total disability rating 
based on individual unemployability (TDIU rating) by RO 
rating decision dated April 8, 1982.

3.  Entitlement to an effective date earlier than June 22, 
1989 for the award of a TDIU rating.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1950 to 
October 1954.  

In an April 3, 1984 decision, the Board denied an increased 
rating for the veteran's service-connected back disorder.  
The Board also denied a TDIU rating.  In February 1994, an RO 
hearing officer granted the claim for a TDIU rating.  The RO 
subsequently assigned an effective date of June 22, 1989.  On 
November 19, 1996, the Board denied an effective date earlier 
than June 22, 1989 for the award of a TDIU rating.

The Board notes that there are procedural and due process 
deficiencies in the April 1984 and November 1996 Board 
decisions.  The current decision will discuss the specific 
deficiencies leading to both Board decisions being vacated 
herein below.

In an April 1982 decision, the RO reduced the veteran's 
rating for the service-connected back disorder from 60 
percent to 50 percent and terminated the veteran's TDIU 
rating.  The veteran appealed the RO's decision to the Board.  
In April 1984, the Board misconstrued the issue on appeal 
when it denied a claim for an increase rating for the service 
connected back disorder in excess of 50 percent and also 
denied a claim for a TDIU rating.  The issue perfected for 
appellate review at that time was the propriety of the rating 
reduction from 60 to 50 percent for the service-connected 
back disorder and the propriety of the termination of a TDIU 
rating.  Consequently, such issues are listed on the cover 
page of this document.



VACATUR

Prior to the Board's April 1984 decision, the veteran, in 
January 1984, submitted to the RO substantial and relevant 
evidence regarding his service-connected back disorder.  He 
also submitted medical evidence regarding the impact that his 
service-connected back disorder had on his ability to work.  
None of this evidence was submitted to the Board.  Therefore, 
in April 1984, the Board did not have an opportunity to 
consider this evidence.  At the time of the April 1984 Board 
decision, the regulation provided that additional evidence 
received in an agency of original jurisdiction after the 
records have been transferred to the Board for appellate 
consideration will be forwarded to the Board if it has a 
direct bearing on the appellate issue or issues.  38 C.F.R. 
§ 19.173 (1983).  The veteran was denied due process since 
the Board did not consider evidence which was in the 
possession of VA at the time of the decision, and such 
evidence had a direct bearing on the appellate issues.

VA regulations provides that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or upon the Board's own 
motion, when the appellant was denied due process.  38 C.F.R. 
§ 20.904 (2000).  Therefore, in order to ensure due process 
of law and to afford the veteran every equitable 
consideration, the Board's April 3, 1984 decision is hereby 
vacated.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 20.904.  Accordingly the Board will enter a new decision as 
though the April 3, 1984 decision had not been made.

On June 22, 1989, the RO received what it considered as a 
claim for a TDIU rating.  
An RO hearing officer granted a TDIU rating in February 1994.  
The RO, in March 1994 assigned an effective date of May 1991 
for the grant of a TDIU rating.  In August 1994, the RO found 
clear and unmistakable error in the March 1994 rating 
decision with respect to the effective date assigned for a 
TDIU rating and granted an earlier effective date of June 22, 
1989 for the award of a TDIU rating.  The veteran appealed to 
the Board for an earlier effective date.  On November 19, 
1996, the Board denied an effective date earlier than June 
22, 1989 for a TDIU rating.  

The Board finds that due process requires that the final 
November 1996 Board decision also be vacated.  The pertinent 
evidence received in January 1984 which was not considered in 
the Board's April 1984 decision has a direct impact as it 
pertains to the November 1996 Board decision denying an 
earlier effective date for a TDIU rating.  If evidence 
received in January 1984 was considered by the Board in April 
1984 and led to a favorable result, this favorable result 
would have an impact on the effective date assigned for a 
TDIU rating.  Consequently, due process mandates that the 
November 1996 decision be vacated as well.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.904.  Given the 
foregoing, the November 1996 decision is vacated.  The Board 
will enter a new decision as though the November 19, 1996 
decision had not been made.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 



Citation NR: 9632852	
Decision Date: 11/19/96		Archive Date: 12/02/96
DOCKET NO.  94-46 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date before June 22, 
1989, for granting entitlement to individual unemployability 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. R. King, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1950 to 
October 1954.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 1994 rating determination of the 
Department of Veterans Affairs Regional Office (RO located 
in Los Angeles, California, which denied the appellants 
claim for an effective date earlier than June 22, 1989 for 
the establishment of a total rating based on individual 
unemployability.

The assignment of a total rating based on individual 
unemployability was terminated by the RO in July 1982.  This 
claim was appealed to the Board, and was denied by Board 
decision dated in April 1984.

The appellants representative submitted a May 1985 letter to 
the RO for the purpose of reopening the claim.  A rating 
action of December 1985 confirmed and continued the 50 
percent evaluation in effect for a back disability.  The 
appellant did not file a timely appeal of this decision.

The appellant reopened his claim in June 1989.  An August 
1989 rating action confirmed and continued the prior 
evaluation of the appellants low back disability.  He 
perfected an appeal in December 1989.  Apparently, 
appropriate action was not taken to develop his appeal for 
appellate review.

The claim was reopened in July 1991.  A September 1991 rating 
determination is of record which found that no change was 
warranted in the 50 percent evaluation of the appellants low 
back disability.  The appellant submitted a December 1991 
substantive appeal and additional clinical evidence was added 
to the record, after which a June 1993 rating determination 
was issued which found that the appellants low back 
disorder, characterized as residuals of a vertebra fracture, 
T12, L3 with lumbar disc disease and arthritis was no more 
than 50 percent disabling, and that entitlement to a total 
rating based on individual unemployability was not shown; the 
RO did grant service connection for a neurogenic bladder and 
assigned a 20 percent evaluation. 

Additional evidence was received at the RO in November 1993.  
The appellant also indicated a desire to appear at the RO to 
present testimony at a personal hearing.  A hearing was held 
at the RO in January 1994 which addressed only the issue of 
entitlement to a total rating; the Hearing Officer issued a 
February 1994 decision which established a total rating based 
on individual unemployability.  Pursuant to this decision, 
the RO issued a March 1994 rating action which implemented 
the Hearing Officers decision, and which established an 
effective date of May 6, 1991 for the grant of a total 
rating.  The appellant submitted a statement to the RO, which 
was received in May 1994, which asserted that the effective 
date of his award should be July 1982.  

The RO issued an August 1994 rating determination which 
established an effective date of June 22, 1989 for the award 
of a total rating.  A September 1994 statement from the 
appellant was taken as a Notice of Disagreement, and he filed 
a substantive appeal as to the total rating issue in October 
1994.  It should be pointed out that, on the substantive 
appeal, the veteran indicated that he would appear at a 
hearing before the Board in Washington, D.C., if necessary!  
In the subsequent presentations on behalf of the veteran, 
there is no further mention of a desire for a hearing.  In 
light of the veterans use of the terms if necessary, the 
Board construes the veterans statement to be a comment 
rather than a true request for a hearing.  

It should be noted that in the December 1991 statement of the 
case, the issues addressed were entitlement to an increased 
evaluation for the veterans low back fracture with disc 
disease and entitlement to service connection for a neck and 
bilateral knee disorders.  The veteran filed a substantive 
appeal with regard to these issues.  At the time of the 
January 1994 hearing, the veteran pursued only the issue of 
total rating based on individual unemployability.  However, 
it is not clear that the veteran has withdrawn the remaining 
issues.  This matter is referred to the RO for clarification.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the previously awarded a total 
rating was wrongfully terminated in June 1982 and that the 
effective date for the reinstatement of this award should be 
June 30, 1982.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the weight of the evidence 
does not support the appellants claim for an earlier 
effective date for the award of a total rating based on 
individual unemployability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In April 1984 the Board denied a claim for increased 
compensation benefits, including a total rating based on 
individual unemployability.

3.  In June 1989, the appellant reopened his claim for a 
total rating based on individual unemployability, and he 
filed a timely appeal following notification of the adverse 
rating action.




CONCLUSION OF LAW

An effective date earlier then June 22, 1989, for an award of 
a total disability evaluation based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellants claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed so that further assistance to the appellant is not 
required. 

The effective date of an award of increased compensation  
shall be the earliest date as of which it is ascertainable  
that an increase in disability had occurred, if the  
application is received one year from such date.  38  
U.S.C.A. § 5110(b)(2). 

A notice of disagreement shall be filed within one year from 
the date of notification of the initial review and 
determination by the RO; otherwise, the determination will 
become final and is not subject to revision on the same 
factual basis.  The date of the letter of notification will 
be considered the date of mailing for the purposes of 
determining whether a timely appeal has been filed.  38  
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302(a) (1995).  

Applicable laws and regulations provide that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if an application is 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of the claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

The appellant advances that an earlier effective date is 
appropriate for the award of a total rating based on 
individual unemployability as his low back and bladder 
incontinence symptomatology clearly caused him to be 
unemployable at the time of the termination of his total 
rating based on individual unemployability award.  The Board 
observes, however, that the assignment of effective dates for 
the award of total rating based on individual unemployability 
after a final disallowance is governed by 38 U.S.C.A. § 5110 
(West 1991), 38 C.F.R. §3.400(r). 

The appellant claims that service connection and his award of 
compensation for a low back disability should be made 
effective from the date of termination of his original award 
in 1982, rather than from the date of his reopened claim in 
1989.

The relevant facts are not in dispute.  The law, not the 
evidence, is dispositive of this case.  The Board holds that, 
as a matter of law, there is no entitlement to an earlier 
effective date; under the circumstances, the appellant has 
failed to state a claim upon which relief can be granted.  
See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In 1982, the RO terminated the total rating based on 
individual unemployability, with subsequent April 1984 
affirmance of this decision by the Board.  This claim was not 
reopened until the time of the June 22, 1989 timely appeal.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet.App. 140 (1991).  The appellant's 
application to reopen the claim was received by the RO on 
June 22, 1989.  The RO failed to procedurally develop this 
appeal, and it was still pending at the time of the Hearing 
Officers February 1994 decision which granted the benefit.

The law unambiguously provides that the effective date of an 
evaluation and award of compensation based on a claim 
reopened after final disallowance, is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).  The RO assigned the earliest 
effective date legally permitted in this case, June 22, 1989 
(date of receipt of the application to reopen), for the award 
of a total rating based on individual unemployability and 
increased compensation for a service connected back disorder.

For these reasons, the Board holds that the appellant is not 
entitled to an earlier effective date for an award of a total 
rating based on individual unemployability.


ORDER

The claim for an effective date for the assignment of a total 
rating based on individual unemployability earlier than June 
22, 1989 is denied.


		
	V. L. JORDAN
	Member, Board of Appellants' Appeals

The Board of Appellants' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Appellants' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Appellants Appeals within 120 days from the date of mailing 
of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Appellants' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Appellants' Appeals.
- 2 -


